* THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT OT SELECTED PORTIONS OF THIS
EXHIBIT. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS
EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS
ARE INDICATED BY “[**REDACTED**]”.

Exhibit 10.2

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is made by and among plaintiffs
Clyde J. Snyder and Janelle Snyder, William L. Snyder II, and Ray E. White and
Sandra K. White (collectively “Plaintiffs”), as representatives of the class
defined below, and Rex Energy I, LLC (“Rex Energy”) and Rex Energy Corporation
(“REC”) (collectively “Defendants”), by and through their respective attorneys
of record. Subject to the approval by the Court pursuant to Pa.R.Civ.P. 1714,
the parties agree to settle and compromise this action, Snyder et al. v. Rex
Energy I, LLC, et al., Civil Action No. 6332 of 2009, pending in the Court of
Common Pleas of Westmoreland County, Pennsylvania (the “Action”), under the
following terms and conditions.

I. DESCRIPTION OF THE LITIGATION

1. Plaintiffs commenced this class action on behalf of themselves and other
owners of real property in Westmoreland County, Pennsylvania, who in 2008 signed
oil and gas leases with Rex Energy for which pre-paid rental or bonus payments
were not made. Plaintiffs’ class action complaint asserts that valid and binding
oil and gas leases existed which Defendants breached. The complaint seeks both
damages and declaratory relief.



--------------------------------------------------------------------------------

2. Defendants have denied any and all liability, and they believe and assert
that their conduct was lawful and permissible. They deny all allegations of
wrongdoing and assert that each of Plaintiffs’ claims is without merit.

3. The parties have engaged in certain discovery, and a motion for class
certification is currently pending before the Court.

4. Without admitting any liability or fault, the parties desire to settle and
compromise all claims that have been asserted in this Action in order to avoid
further expenses, disruptions and uncertainties of litigation.

II. CLASS CERTIFICATION AND FAIRNESS DETERMINATION

5. Class Certification. The parties stipulate and agree that they shall jointly
seek to have the Court certify the following class of plaintiffs (the “Class”)
for purposes of the settlement of this Action:

All persons who in 2008 signed an oil and gas lease with Rex Energy I, LLC,
related to property situated in Westmoreland County, Pennsylvania as to which
Duncan Land & Energy, Inc., acted as land agent for Rex Energy I, LLC, and as to
which the pre-paid rental or bonus payments specified in the lease have not been
paid.

The parties further stipulate and agree that Clyde J. Snyder and Janelle Snyder,
William L. Snyder II, and Ray E. White and Sandra K. White shall be the
representatives of the Class; that David A. Borkovic, Esq., and Richard A.
Finberg, Esq., shall be co-lead counsel for the Class; and that James S.
Lederach, Esq., and Jones, Gregg, Creehan & Gerace LLP, shall be additional
counsel for the Class. The parties further stipulate and agree that if this
Agreement is not approved by the Court, then the stipulated order regarding
class certification for purposes of settlement shall be null and void and the
parties hereby stipulate to an immediate vacating of the order pursuant to
Paragraph 9 below.

 

2



--------------------------------------------------------------------------------

6. Preliminary Approval. Promptly following the execution of this Agreement, the
parties shall seek from the Court an Order (the “Preliminary Approval Order”)
substantially in the form of Exhibit A attached hereto that preliminarily
approves this settlement; conditionally certifies the Class for purposes of the
settlement until the fairness hearing; sets a date for the fairness hearing; and
approves the form and manner of notice to class members.

7. Effective Date of Settlement. This Agreement must be approved by the Court of
Common Pleas of Westmoreland County, Pennsylvania, pursuant to Pa.R.Civ.P. 1714.
This Agreement and the settlement contemplated herein shall become final
(“Final”) on the first date (the “Effective Date”) by which each of the
following have occurred: (i) a final judgment, substantially in the form of
Exhibit B, is entered by the Court approving this Agreement and dismissing the
claims of the Plaintiffs and the Class with prejudice; and (ii) thirty-one
(31) days have passed after the judgment approving the Settlement has been
entered without any appeals having been taken, or, if an appeal or request for
review has been taken, five (5) business days following the voluntary or
involuntary termination of the appeal whether through order of an appellate
court or otherwise with no right of additional appeal remaining.

8. Attorneys’ Fees, Costs and Expenses. At or before the time of the fairness
hearing, counsel for the Class shall submit an application for counsel fees,
costs and expenses for approval by the Court, and Defendants reserve their right
to object to such fee request. No distribution of cash to the Class can occur
until the Court rules on the award of attorneys’ fees, costs and expenses and
that award becomes final. If any appeal is taken from the Court’s award of
attorneys’ fees, costs and expenses, such appeal

 

3



--------------------------------------------------------------------------------

will not impact the validity or effectiveness of this Agreement, but it will
delay the distribution of any funds from the Cash Settlement Fund to Class
members until such matters have been finally resolved.

9. Vacating Certification If Settlement Terminates. In the event that this
Agreement is not approved by the Court, the parties shall in good faith
negotiate and attempt to resolve all outstanding issues within ten (10) days. If
this Agreement does not become final by December 31, 2011, either party may at
its option declare this Agreement to be null and void, and the stipulated order
regarding class certification for purposes of settlement shall be null and void
and the parties hereby stipulate to an immediate vacating of the order. No
change that may occur in the Plan of Distribution described below as a result of
the approval by the Court process shall permit Defendants to withdraw from or
otherwise invalidate this Agreement so long as there is no change in the amounts
they must fund under Paragraphs 16 and 17, below.

III. OFFER OF LEASES AND SETTLEMENT FUNDS

10. In consideration of this settlement and the releases contained herein,
Defendants agree to provide value to the class members through offers to enter
into oil and gas leases (the “Lease Settlement Benefit”), to create a cash
settlement fund, and to create an administrative fund, all as more particularly
described and defined below.

11. The Lease Settlement Benefit. For each oil and gas lease that a class member
signed in 2008 with Rex Energy as to which Rex Energy did not pay the identified
pre-paid rental or bonus payment (each a “2008 Rex Lease”), Rex Energy shall, no
later than 30 days after Preliminary Approval, offer to lease each such Class
member’s oil and gas interests at a prepaid rental of $2,500.00 per acre for a
five-year

 

4



--------------------------------------------------------------------------------

lease with a 15% royalty. Notwithstanding the foregoing, Rex Energy need not
offer such a lease if the Class member has already leased his or her oil and gas
interests to others. Moreover, if a Class member’s 2008 Rex Lease, as set forth
in Exhibits 1 through 136 in the Appendices to Plaintiffs’ Motion for Class
Certification, sets forth a lower bonus or pre-paid rental or a lower royalty
rate, Rex Energy may offer the corresponding amount from the 2008 Rex Lease.
Rex, in its sole and unfettered discretion, may elect to offer a higher amount
for one or more parcels.

12. Lease Terms. Each lease offered by Rex Energy to the Class members shall be
on terms at least as favorable as those in the form attached hereto as Exhibit C
(consisting of a form “Oil and Gas Lease” and a form “Addendum To Oil and Gas
Lease”). Counsel for the Class shall have no responsibility for the inclusion or
omission of any terms or provisions in Exhibit C or for the effects of any
operations under any lease. Each Class member is free to negotiate such other
terms as may be acceptable to Rex Energy, but Rex Energy shall have no
obligation whatsoever to accept any additional terms. Rex agrees to execute the
lease within ten (10) days of confirming clear title.

13. Title Defects. Subject to timely execution and return of a lease to Rex
Energy as described in Paragraph 14, the only condition under which Rex Energy
can reject a lease with a Class member will be for a “Defective Title” (as
defined in Exhibit D to this Agreement) to the applicable oil and gas interests.
A boundary line dispute shall not constitute a defect in title with respect to
those portions of the real estate over which there is no dispute as to title so
that the Class member may participate and lease that portion of the land over
which there is no dispute of ownership. No Class member who has entered into an
oil and gas lease with respect to his or her property after delivery of the 2008
Rex Lease shall be considered to have a Defective Title as a result of such
lease.

 

5



--------------------------------------------------------------------------------

14. Time for Electing To Lease. A Class member shall be deemed to have rejected
Rex Energy’s offer to lease unless the Class member has executed and returned
the appropriate lease to Rex Energy by the later of (i) sixty (60) days after
Rex Energy provided the offer to lease to the Class member, or (ii) five
(5) business days after the Effective Date of this Agreement.

15. Leasing Costs and Expenses. Rex Energy will bear the usual and customary
costs of the leasing process, including all costs and expenses associated with
title searches and any filing fees.

16. The Administrative Fund. Within ten (10) business days after the Court
enters the Preliminary Approval Order, Rex Energy will wire transfer to or
deliver a check payable to Plaintiffs’ attorneys, at their direction, the
non-refundable sum of Thirty Thousand Dollars ($30,000.00) for anticipated
expenses of administering this settlement including notice and accountants’ fees
(the “Administrative Fund”). No expenses included in Leasing costs and expenses
shall be included in or charged against the Administrative Fund.

17. The Cash Settlement Fund. In consideration for, inter alia, the release and
compromise of all claims by Class members and compliance with the terms of this
Agreement, Defendants shall create a fund consisting of Two Million Five Hundred
Thousand Dollars ($2,500,000.00) (the “Cash Settlement Fund”) to be distributed
as set forth in Paragraph 18 below. Within ten (10) business days after the
Court enters the Preliminary Approval Order, Defendants shall deposit Two
Million Five Hundred Thousand Dollars ($2,500,000.00) into a separate interest
bearing account and will make

 

6



--------------------------------------------------------------------------------

statements for such account reasonably available to counsel for the Class.
Within ten (10) business days after this Agreement becomes Final, as defined
above, Defendants shall wire transfer to counsel for the Class such Two Million
Five Hundred Thousand Dollars ($2,500,000.00) for distribution as described
below.

18. Cash Distributions. Counsel for the Class may administer the Cash Settlement
Fund through a Qualified Settlement Fund as that term is used under Internal
Revenue Service Rules and Regulations. As more particularly described in the
Plan of Distribution attached as Exhibit E, the following payments shall be made
from the Cash Settlement Fund:

(a) The attorneys’ fees, costs and expenses of counsel for the Class shall be
deducted from the Settlement Fund in such amounts as are allowed by the Court.
Class counsel shall determine the amount of attorneys’ fees, costs and expenses
to be requested in their discretion. Any order or proceedings related to the
application for fees, costs and expenses or to a request for an incentive award
as provided in subparagraph (b) or any appeal from any order relating to any
such matters shall not operate to terminate or cancel this Agreement. Plaintiffs
and Class counsel agree that all their attorneys’ fees, costs and expenses and
any incentive award(s) shall be paid from the Cash Settlement Fund and no
additional amounts will be claimed against Defendants or those included in the
release set forth in Paragraph 24 below.

(b) Class counsel may request an incentive award to be paid to the
representative plaintiffs, and, if allowed by the Court, such award shall be
deducted from the Cash Settlement Fund.

 

7



--------------------------------------------------------------------------------

(c) The Cash Release Fund shall be determined by subtracting the payments
described in Paragraphs 18(a) and (b) from the Cash Settlement Fund and adding
any unused and unreserved portion of the Administrative Fund, as more
particularly described in the Plan of Distribution. Each Class member who does
not opt-out pursuant to the provisions of Paragraph 21 below shall receive a
share of the Cash Release Fund more particularly described in the Plan of
Distribution.

(d) A Class member shall have the opportunity to dispute whether he or she is in
the wrong “category” or classification as set forth in paragraph 10(i) of the
Plan of Distribution.

(e) Distributions described in Paragraphs 18(a) and (b) shall be made in the
time and manner set forth in the Plan of Distribution.

(f) As more particularly described in the Plan of Distribution, there shall be a
Residual Fund from which distributions shall be made in accordance with the Plan
of Distribution.

IV. SETTLEMENT ADMINISTRATION

19. Notice. Within ten (10) business days after the Court enters the Preliminary
Approval Order, Class counsel shall send the Notice of Proposed Class Action
Settlement in the form approved by the Court by first class United States mail
to the Class members at the addresses set forth in Exhibits 1 through 136 in the
Appendices to Plaintiffs’ Motion for Class Certification. The cost of printing
and postage shall be paid by the Class and charged against the Administrative
Fund. In addition, Class counsel shall cause a summary notice, as approved by
the Court, to be published two (2) times each in the Westmoreland Law Journal
and the Tribune Review, the first published

 

8



--------------------------------------------------------------------------------

notices to appear approximately seven (7) to ten (10) days after the mailing of
individual settlement notices, and the second published notices to appear
approximately seven (7) days thereafter.

20. Identification of Class Members. Plaintiffs shall reasonably endeavor to
identify Class members whose identities are not set forth in Exhibits 1 through
136 in the Appendices to Plaintiffs’ Motion for Class Certification and shall
make reasonable efforts to ascertain current addresses for those Class members
who no longer reside at such addresses. Such efforts shall include, at a
minimum, reviewing their pertinent records from discovery documents previously
produced and utilizing an available national database. Defendants’ counsel
agrees to make reasonable efforts to cooperate with Plaintiffs’ search for such
additional Class members.

21. Opt-Out Rights. Any Class member who desires to opt-out of the settlement
must do so by mailing or delivering an opt-out request, in the form described in
the Notice of Proposed Class Action Settlement, to Class counsel and to
Defendants’ counsel prior to the fairness hearing. In order to be effective, an
opt-out request must be postmarked by the Opt-Out Date specified in the Notice
of Proposed Class Action Settlement. Opt-out rights may be exercised only
individually and not on a class or group basis. Each Class member who opts-out
of the settlement by the Opt-Out Date shall be ineligible to recover from the
Cash Settlement Fund. Defendants shall have the right to withdraw from this
Agreement if (a) Class members holding more than twenty percent (20%) of land
area covered by the leases in Exhibits 1 through 136 in the Appendices to
Plaintiffs’ Motion for Class Certification opt-out of this settlement. For
purposes of calculating Defendants’ right to so withdraw, no Class member who
has signed and

 

9



--------------------------------------------------------------------------------

returned a lease to Defendants can or will be considered to be an opt-out, no
Class member who has defective title to his oil and gas interests can or will be
considered to be an opt-out, and no Class member who has signed a lease with
another entity after the date of their 2008 Rex Lease will be considered to be
an opt-out. If Defendants exercise their right to withdraw from this Agreement,
this Agreement shall be null and void. Class counsel shall reasonably cooperate
with Defendants’ counsel in responding to any challenge to the notices, opt-out
procedure and/or the settlement.

22. Stale Checks. Any Class member who does not cash a check issued pursuant to
Paragraph 18(c) within 180 days after such check is issued shall be ineligible
to receive any amount from the Cash Settlement Fund and such check shall be void
subject to the right of the Administrators to contact Class members and to issue
and reissue such checks. Each such check issued pursuant to Paragraph 18(c)
shall bear a legend or be accompanied by a notice which informs the Class member
that the check will be void and all rights to payment of such amount will be
lost unless the check is negotiated within 180 days after issuance.

23. Joint Checks. Where Class members own real estate interests jointly or
commonly as set forth in Exhibits 1 through 136 in the Appendices to Plaintiffs’
Motion for Class Certification, the checks making distributions pursuant to
Paragraph 18(c) shall be made payable to such Class members jointly. Any Class
member who is unable to cash a distribution check as issued may request to have
the check reissued in a different manner or name so long as any joint payee
agrees or as the Court orders. If any such check is so reissued, Class counsel
may stop payment on the original check and shall have no other obligation to
make any other or any further payment. If any dispute exists

 

10



--------------------------------------------------------------------------------

over whether a check should be reissued, the Class member may seek an Order from
the Court directing the manner in which such distribution shall occur, but any
such request shall be invalid unless made less than six (6) months after the
date of issuance of the original check.

24. Release. This paragraph shall apply to all Class members except: (a) Class
members who timely opt-out of the Class in accordance with Paragraph 21 of this
Agreement (including co-owners of the properties to which such opt-out is
applicable); and (b) Class members to whom Rex Energy’s lease offer under
Paragraph 11 of this Agreement is ultimately rejected by Rex Energy on the
grounds of Defective Title, which persons shall be deemed to have opted out of
the Class for all purposes. Except as provided elsewhere in this Agreement, upon
the Effective Date, all Class members not excluded in the preceding sentence,
including each of the representative plaintiffs, shall and will, on behalf of
themselves and their heirs, beneficiaries, trustees, executors, representatives,
agents, successors and assigns (collectively, the “Releasing Parties”), release,
remise, acquit, quitclaim and forever discharge Rex Energy I, LLC, and Rex
Energy Corporation and each of their parents, subsidiaries, officers, directors,
members, shareholders, partners, associates, agents, attorneys, consultants,
representatives, successors, assigns and employees of and from any and all
rights, claims, demands, damages, liens, causes of action and choses in action,
of every kind, character, and nature whatsoever, in law or in equity, based upon
any federal or state law, statute, common law right of action or otherwise,
civil or criminal, administrative or judicial, contract, tort (including,
without limitation, fraud and negligence of any kind) or otherwise, which the
Releasing Parties ever had, or now have, whether now known or unknown, claimed
or

 

11



--------------------------------------------------------------------------------

unclaimed, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, discovered or undiscovered, accrued or unaccrued, anticipated or
unanticipated, contingent or fixed, alleged or litigated, real or imaginary,
for, upon, or by reason of any matter, cause or thing whatsoever related in any
way to, based upon or arising out of, directly or indirectly, the oil and gas
leases transmitted to the Class members in 2008 from the beginning of the world
to the date of this Agreement; provided, however, that nothing in this release
shall release or affect in any way any of Defendants’ obligations under this
Agreement or any of the rights, duties and obligations that relate to the oil
and gas leases that Rex Energy will offer pursuant to Paragraph 11, above, or
which Rex Energy previously accepted by paying the royalty or bonus amounts to
such Class members with respect to other parcels of real estate. The Releasing
Parties shall be forever barred from instituting, maintaining or prosecuting
against any of the released parties any of the above released claims.

25. Releases Binding. Except for the persons excluded from the release in
Paragraph 24, the failure of a Class member to opt-out or obtain payment in
accordance with the terms of this Agreement shall not affect the releases
included in this Agreement, including the release of any claim held or possessed
by such Class member.

26. Denial of Liability. Defendants denied and continue to deny any wrongdoing
or liability arising from any of the allegations in this Action. Nothing in the
settlement negotiations, the documents related to this Agreement or the
proceedings to obtain approval of this Agreement, whether or not consummated,
may be used as evidence or an admission that (i) Class members are properly
members of any class that could be certified in this Action without Defendants’
consent or (ii) that any claim which was brought or could have been brought
against Defendants has merit or that any amount could or would have been
recovered through this Action.

 

12



--------------------------------------------------------------------------------

27. Failure of Settlement. If the Court does not enter the Preliminary Approval
Order substantially in the form of Exhibit A or does not enter a final judgment
substantially in the form of Exhibit B or if this Agreement does not become
Final, then this Agreement shall automatically be cancelled and terminated
unless the parties otherwise agree in writing. If this Agreement is so cancelled
and terminated or fails to become effective by December 31, 2011 and either
party elects to cancel this Agreement, then the parties shall be deemed to have
their respective status and positions as of the date and time immediately prior
to this Agreement and, except for the costs and expenses incurred by counsel and
charged against the Administrative Fund, they shall proceed in all respects as
if this Agreement and any related orders had not been executed or entered, and
any stipulated order regarding class certification for purposes of settlement
shall be null and void and the parties herein stipulate to an immediate vacating
of the order.

28. Authority. Defendants represent and warrant that this Agreement has been
approved by the Board of Directors of Rex Energy Corporation and by the members
of Rex Energy and that they have authorized the execution of this Agreement.

29. General provisions.

(a) Any descriptive heading for any paragraph or section of this Agreement has
been inserted solely for convenience and shall not affect the interpretation or
meaning of the language of the paragraphs or sections.

 

13



--------------------------------------------------------------------------------

(b) The Preliminary Approval Order will stay all proceedings in this Action
except for such proceedings as may be necessary to implement and accomplish this
Agreement.

(c) This Agreement can only be amended or modified by a written agreement signed
by Defendants’ counsel and Class counsel on behalf of their respective clients.

(d) This Agreement and the attached Exhibits constitute the entire agreement
between the parties, and no representations, warranties or inducements have been
made to any party concerning this Agreement or its Exhibits other than the
representations, warranties and covenants contained and memorialized in such
documents.

(e) The waiver of any provision or breach of this Agreement shall not be deemed
a waiver of any other provision or breach of the Agreement. Any waiver of any
provision or breach shall be in writing.

(f) This Agreement has been prepared by both Plaintiffs and Defendants, who are
represented by counsel, and this Agreement shall not be construed for or against
either party on the basis that such party drafted this Agreement or any portion
thereof.

(g) As used herein, the plural of any defined term includes the singular
thereof, and the singular of any defined term includes the plural thereof, as
the case may be.

(h) Counsel for the parties are authorized to enter into this Agreement; to take
all appropriate, required or permitted action to effectuate its terms; to
execute any other documents required to effectuate the terms of this Agreement;
and to enter into any modifications or amendments to this Agreement. The parties
and their counsel will cooperate with each other in good faith to implement this
Agreement.

 

14



--------------------------------------------------------------------------------

(i) This Agreement shall be binding upon the parties’ successors and assigns and
shall inure to their benefit.

(j) The Agreement may be executed in one or more counterparts. All executed
counterparts and each of them shall be deemed to be one and the same instrument
provided that counsel for the parties shall exchange among themselves original
signed counterparts.

(k) Plaintiffs, Class counsel and Defendants believe that this Agreement is fair
and reasonable and have arrived at this Agreement through arms-length
negotiations.

(1) This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, exclusive of its choice of law rules.

(m) The Court shall retain jurisdiction over the interpretation, effectuation
and implementation of this Agreement.

(n) The parties and their counsel agree that they shall not encourage any Class
Member to opt-out of the Class, provided, however, that nothing in this
provision prohibits Class counsel from providing full and complete disclosure
and advice to individual Class members respecting the terms and legal effects of
this Agreement.

Intending to be legally bound hereby, the parties have executed this Agreement
as of the 13th day of May, 2011.

 

ATTEST:

     Rex Energy Corporation

/s/ F. SCOTT HODGES

    

/s/ THOMAS C. STABLEY

Name:

     By: Thomas C. Stabley      Chief Financial Officer

 

 

15



--------------------------------------------------------------------------------

ATTEST:

     Rex Energy I, LLC

/s/ F. SCOTT HODGES

    

/s/ THOMAS C. STABLEY

Name:

     By: Thomas C. Stabley      Chief Financial Officer     

/s/ DAVID A. BORKOVIC

     David A. Borkovic, Esq.      Of Counsel      Jones, Gregg, Creehan &
Gerace, LLP      411 Seventh Ave, Suite 1200      Pittsburgh, PA 15219     
(412) 261-6400      Richard A. Finberg, Esq.      300 Mt. Lebanon Boulevard,
Suite 206-B      Pittsburgh, PA 15234      (412) 341-1342      James S.
Lederach, Esq.      201 North Chestnut Street      P.O. Box 342      Scottdale,
PA 15683      (724) 887-3600      Attorneys for Plaintiffs

 

16



--------------------------------------------------------------------------------

EXHIBIT A

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY

PENNSYLVANIA

CIVIL ACTION – LAW

 

CLYDE J. SNYDER and JANELLE SNYDER,
husband and wife, WILLIAM L. SNYDER II,
and RAY E. WHITE and SANDRA K.
WHITE, husband and wife, on behalf of themselves
and on behalf of all those similarly situated,   )      )      )      )      )
     )                                             Plaintiffs,   )      )    No.
6332 of 2009                         v.   )      )    REX ENERGY I, LLC, a
limited liability
company, and REX ENERGY CORPORATION,   )      )      )   
                                         Defendants.   )   

PRELIMINARY SETTLEMENT APPROVAL ORDER

WHEREAS the parties have entered into a Settlement Agreement dated as of May 13,
2011, a copy of which is attached hereto as Exhibit 1;

WHEREAS the Settlement Agreement is subject to approval of the Court under
Pa.R.Civ.P. 1714; and

WHEREAS the Court has reviewed and considered the Settlement Agreement and the
Motion for Preliminary Approval with the exhibits accompanying each, and the
parties having consented to the entry of this Order;



--------------------------------------------------------------------------------

NOW, THEREFORE, this             day of May 2011, it is hereby ORDERED that:

1. This action is certified as a class action for settlement purposes on behalf
of all persons who in 2008 signed an oil and gas lease with Rex Energy I, LLC,
related to property situated in Westmoreland County, Pennsylvania as to which
Duncan Land &

Energy, Inc., acted as land agent for Rex Energy I, LLC, and as to which the
pre-paid rental or bonus payments specified in the lease have not been paid (the
“Class”). In accordance with the terms of the Settlement Agreement, this
certification is conditional pending a fairness hearing under Pa.R.Civ.P. 1714
and further findings as to the satisfaction of the requirements of Pa.R.Civ.P.
1702, 1708 and 1709. If the Settlement Agreement is not approved by this Court
or the approval does not become final, the certification of the Class for
settlement purposes shall be vacated in accordance with the terms of the
Settlement Agreement. All members of the Class are automatically included in the
class unless they elect to exclude themselves from the class in accordance with
the procedure set forth in Paragraph 13, below.

2. Pursuant to Pa.R.Civ.P. 1710, Clyde J. Snyder and Janelle Snyder, William L.
Snyder II, and Ray E. White and Sandra K. White are certified to be the
representatives of the Class.

3. Pursuant to Pa.R.Civ.P. 1710, David A. Borkovic, Esq., and Richard A.
Finberg, Esq., are designated to be co-lead counsel for the Class; and James S.
Lederach, Esq., and Jones, Gregg, Creehan & Gerace LLP, are designated to be
additional counsel for the Class.

4. The Settlement Agreement is hereby approved preliminarily subject to full
consideration of all objections and comments at the fairness hearing after
notice to the class members.

 

18



--------------------------------------------------------------------------------

5. In accordance with Pa.R.Civ.P. 1714(a), the fairness hearing shall be held
before the undersigned at    :            .m. on the     day of             ,
2011, for the following purposes:

(a) to determine finally whether this action satisfies the prerequisites for
class action treatment under Pa.R.Civ.P. 1702, et seq.;

(b) to determine whether the proposed settlement is fair, reasonable and
adequate and in the best interests of the Class;

(c) to determine whether the Order and Final Judgment as provided in the
Settlement Agreement should be entered, dismissing the action with prejudice;

(d) to determine whether the proposed Plan of Distribution for the Cash Release
Fund is fair and reasonable, consistent with applicable law, and should be
approved by the Court;

(e) to consider Class Counsel’s application for an award of attorneys’ fees and
expenses and Counsel’s request for an incentive award to the representative
plaintiffs; and

(f) to consider such other matters as the Court deems appropriate.

The fairness hearing may be adjourned and completed at a later time without
further notice except as announced at the fairness hearing.

6. The Notice of Proposed Class Action Settlement attached as Exhibit 2 (the
“Notice”) is hereby approved. Class Counsel shall cause the Notice,
substantially in the form attached hereto, to be mailed by first class United
States Mail, postage prepaid, to the last known addresses of all Class Members
within 10 days after the entry of this Order. The Notice shall be conformed to
reflect the various dates set forth in this Order.

 

19



--------------------------------------------------------------------------------

7. For those class members who Class Counsel believe have not entered into oil
and gas leases with others, the Notice shall also include copies of the form of
the proposed oil and gas lease and addendum with such lease and addendum being
blank as to the name, address, property description, and bonus amount.

8. The Court approves the supplemental transmittal letter attached as Exhibit 3.
Class Counsel shall cause the supplemental transmittal letter, substantially in
the form attached hereto, to be included with the Notice to those class members
who are believed to have entered into oil and gas leases with others in lieu of
the form of lease and addendum described in Paragraph 7.

9. The Summary Notice attached as Exhibit 4 is hereby approved. Class Counsel
shall cause the Summary Notice, substantially in the form of Exhibit 4, to be
published in the Pittsburgh Tribune Review and in the Westmoreland Law Journal
approximately seven to ten days (depending upon publication scheduling) after
the mailing of the Notice and a second time in each of such publications
approximately seven days after the first publication.

10. The foregoing form and method of notifying the Class of the Settlement and
the terms and conditions of the Settlement Agreement meet the requirements of
Pa.R.Civ.P. 1714(c) and due process, constitute the best practicable notice
under the circumstances, and shall constitute due and sufficient notice to all
persons and entities who may be entitled to notice.

11. The cost of sending and publishing the Notice as provided above shall be
paid from the Administrative Fund established under the Settlement Agreement.
Class Counsel shall, at or before the fairness hearing, file with the Court
proof of mailing of the Notice and publication of the Summary Notice.

 

20



--------------------------------------------------------------------------------

12. Class Counsel shall file their papers in support of the Settlement Agreement
and their request for attorneys’ fees, costs and expenses and an incentive award
to the representative plaintiffs shall be filed on or before the 14th day prior
to the fairness hearing.

13. If any Class Member does not wish to be included in the Class and in the
Settlement, such Class Member must file with or mail to the Prothonotary at
least 10 days prior to the fairness hearing, that is, on or before
                    , 2011, a Request for Exclusion that states (i) “Snyder v.
Rex Energy I, LLC, No. 6332 of 2009”, (ii) the Class Member’s full name and
address; and (iii) a statement that the Class Member wishes to be excluded from
the Class. If any Class Member files such a Request for Exclusion, all co-owners
of the Class Member will be deemed to have also asked to be excluded. In
addition to filing the above with the Prothonotary, copies of any such Request
for Exclusion must also be mailed at the same time to:

 

David A. Borkovic, Esq.

Jones, Gregg, Creehan & Gerace, LLP

411 Seventh Avenue, Suite 1200

Pittsburgh, PA 15219

dab@jgcg.com

(Co-Lead Class Counsel)

  

Richard A. Finberg, Esq.
300 Mt. Lebanon Boulevard

Suite 206-B

Pittsburgh, PA 15234
richardfinberg@gmail.com

(Co-Lead Class Counsel)

 

    

Mark D. Feczko, Esq.

K&L Gates LLP

K&L Gates Center

210 Sixth Avenue

Pittsburgh, PA 15222

(Lead Counsel for Defendants)

    

14. Any objections to and/or comments about the Settlement, the Settlement
Agreement and/or the request for attorneys’ fees, costs and expenses and an
incentive

 

21



--------------------------------------------------------------------------------

award to the representative plaintiffs must be filed with the Prothonotary of
this Court at least 10 days prior to the fairness hearing, that is on or before
                    , 2011, and copies of all such papers must be simultaneously
served upon the attorneys identified in Paragraph 13.

15. Attendance at the Fairness Hearing is not necessary. However, any person who
wishes to be heard in opposition to the approval of the Settlement and/or the
request for attorneys’ fees, costs and expenses and an incentive award to the
representative plaintiffs must submit a written objection and indicate their
intention to appear at the hearing. The Court may not consider any comments
and/or objections to the Settlement, the Settlement Agreement and/or the request
for attorneys’ fees, costs and expenses and an incentive award to the
representative plaintiffs unless written copies of such comments and/or
objections are filed with the Prothonotary and served upon counsel as set forth
above. If any Class Member intends to object and to present evidence at the
Fairness Hearing must include in his or her written objection the identity of
any witness he or she may call and attach any exhibits that he or she intends to
introduce at the Fairness Hearing. The Court may, at or following the fairness
hearing, approve the Settlement Agreement, including a modified form of final
order as agreed to by Class Counsel and Defendants, without further notice.

16. Class Members shall be bound by all determinations and judgments relating to
final approval, whether favorable or unfavorable.

17. If (a) any specified condition in the Settlement Agreement is not satisfied
and the satisfaction of such condition is not waived by Class Counsel and
counsel for Defendants; (b) the Court rejects the Order and Final Judgment
substantially in the form

 

22



--------------------------------------------------------------------------------

attached to the Settlement Agreement (unless Class Counsel and counsel for
Defendants consent to the entry of another order in lieu thereof); (c) the Court
rejects the Settlement Agreement, including any amendments to which the parties
agree; or (d) the Court approves the Settlement Agreement but such approval is
reversed on appeal and becomes final, then the Settlement and the Settlement
Agreement shall become null and void and of no further force or effect except as
provided therein, and each party shall be restored to his, her or its respective
position as it existed immediately before the execution of the Settlement
Agreement, and the certification of the Class for settlement purposes shall be
vacated in accordance with the terms of the Settlement Agreement.

18. This Court retains exclusive jurisdiction over this action to consider all
further matters related to or connected with the Settlement or the Settlement
Agreement.

19. Class Counsel and Defendants are directed to take all required or
appropriate steps under the Settlement Agreement pending final approval,
including the timely mailing or delivery of proposed leases, completed as to
name, address, property description and bonus amount, to those Class Members who
it is believed have not yet leased the relevant oil and gas rights to others, as
set forth in the Settlement Agreement.

 

  BY THE COURT:    

 

  , J.   Gary P. Caruso  

 

23



--------------------------------------------------------------------------------

EXHIBIT B

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY

PENNSYLVANIA

CIVIL ACTION – LAW

 

CLYDE J. SNYDER and JANELLE SNYDER,
husband and wife, WILLIAM L. SNYDER II,
and RAY E. WHITE and SANDRA K.
WHITE, husband and wife, on behalf of themselves
and on behalf of all those similarly situated,   )        )      )      )      )
     )                                             Plaintiffs,   )      )    No.
6332 of 2009                         v.   )      )    REX ENERGY I, LLC, a
limited liability
company, and REX ENERGY CORPORATION,   )      )      )   
                                         Defendants.   )   



--------------------------------------------------------------------------------

FINAL ORDER AND JUDGMENT

AND NOW, this             day of                     , 2011, pursuant to a
Preliminary Settlement Approval Order dated May     , 2011, a fairness hearing
was held on                     ,     2011, before the undersigned for purposes
of determining: (a) whether to certify finally the plaintiff class for
settlement purposes; (b) whether the settlement of this action, on the terms and
conditions contained in the Settlement Agreement previously filed with this
Court (the “Settlement”) should be approved finally as fair, reasonable, and
adequate; (d) the amount of attorneys’ fees and expenses to be awarded to Class
Counsel as well as the amount of an incentive award to the representative
plaintiffs; and (e) whether a Final Order and Judgment should be entered. After
due consideration of the record, it is hereby ORDERED, ADJUDGED and DECREED as
follows:

1. Defendants do not oppose the entry of the following findings of fact and
conclusions of law for purposes of approving the settlement of this action.
Defendants have reserved their right to challenge the following findings of fact
and conclusions of law if this Order does not become final.

2. The Court finds that this action is maintainable as a class action pursuant
to Pa.R.Civ.P. 1701, et seq., for the following plaintiff class (the “Class”):

All persons who in 2008 signed an oil and gas lease with Rex Energy I, LLC,
related to property situated in Westmoreland County, Pennsylvania as to which
Duncan Land & Energy, Inc., acted as land agent for Rex Energy I, LLC, and as to
which the pre-paid rental or bonus payments specified in the lease have not been
paid.

3. The Court makes the following findings of fact and conclusions of law:

(a) The Class is so numerous that joinder of all class members is impracticable.
The Class includes approximately 230 persons who executed approximately 137 Oil
and Gas Leases and Addenda in which Rex Energy is the named lessee. The leases
which are the subject of this action cover oil and gas rights to approximately
7,200 acres or nearly 11 square miles of Westmoreland County, Pennsylvania.

(b) Questions of law and questions of fact are common to the Class including
issues of whether defendants were bound by the actions of certain landmen,
whether leases signed by class members were binding upon Rex Energy even though
it did not sign such leases, and questions involving the meaning and effect of
various lease provisions that are common to the leases executed by the members
of the Class.

(c) The claims of the representative plaintiffs are typical of the claims of the
class members.

 

25



--------------------------------------------------------------------------------

(d) The interests of the representative plaintiffs do not conflict with the
interests of the Class in the maintenance of this action, and the representative
plaintiffs have claims that are substantially similar, if not identical, to
those of the other class members.

(e) The representative plaintiffs have fairly and adequately represented and
protected the interests of the class members, including their participation in
this action in providing documents, meeting with counsel, and giving
depositions. They have also employed experienced counsel who have vigorously
litigated this action.

(f) Certifying this action as a class action provides a fair and efficient
method for adjudicating the controversy.

(g) The questions of law and questions of fact that are common to the Class
predominate over the issues affecting only individual class members.

(h) The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent and varying adjudications.

(i) The defendants have acted or refused to act on grounds generally applicable
to the Class. And,

(j) All other prerequisites and requirements of Pa.R.Civ.P. 1701, et seq., have
been satisfied.

4. Pursuant to Rule 1710, Clyde J. Snyder and Janelle Snyder, William L. Snyder
II, and Ray E. White and Sandra K. White are finally certified to be the
representatives of the Class.

5. Pursuant to Rule 1710, David A. Borkovic, Esq., and Richard A. Finberg,

 

26



--------------------------------------------------------------------------------

Esq., are finally designated to be co-lead counsel for the Class; and James S.
Lederach, Esq., and Jones, Gregg, Creehan & Gerace LLP, are finally designated
to be additional counsel for the Class.

6. The Settlement Agreement previously filed with this Court and the terms
contained therein are fair, reasonable and adequate. Although Defendants’
liability is vigorously disputed, class members are receiving substantially all
that they could receive through further litigation. Specifically, the
substantial majority of class members — those who have good title to their land
and oil and gas rights and who not already leased their oil and gas rights to
others — are receiving the opportunity to enter oil and gas leases on terms that
are generally comparable terms to the lease previously rejected by Rex Energy.
For class members who previously obtained leases with other entities, damage
claims for the period during which such persons did not have other leases are
problematical; defendants contend not only that they have no liability to such
persons, but they have suffered no provable damages. Defendants also contend
that all class members had a duty to mitigate damages. While Plaintiffs dispute
all such defenses, in light of the risks and uncertainties of litigation,
including disputes as to class certification, the merits of the underlying
claims and damage issues, the Settlement is clearly fair, reasonable and
adequate. The Settlement Agreement, including all of its terms and conditions,
is hereby finally approved and adopted as part of this Final Order and Judgment.

7. The Court hereby finds that notice has been provided to the Class pursuant to
the terms of the Preliminary Settlement Approval Order dated May     , 2011. The
Court further finds that such notice was the best practicable notice under the
circumstances; that the notice provided the Class with fair and adequate notice
of (i) the

 

27



--------------------------------------------------------------------------------

fairness hearing and information related to the hearing, (ii) the certification
of the Class, (iii) a class member’s right to be excluded from the class and
their right to object; (iv) the Settlement Agreement, the releases and Class
Counsel’s right to apply for an award of counsel fees, expenses and an incentive
award for the representative plaintiffs; and that such notice provided
sufficient notice to the class members to satisfy the requirements of due
process and Pa.R.Civ.P. 1712 and 1714.

8. The representative plaintiffs and all class members (except: (a) class
members who timely opted-out of the class, including co-owners of the properties
to which such opt-out is applicable, and (b) class members to whom Rex Energy’s
lease offer to lease under paragraph 11 of the Settlement Agreement is
ultimately rejected by Rex on the grounds of Defective Title, which persons
shall be deemed to have opted out of the class for all purposes) shall and do,
on behalf of themselves and their heirs, beneficiaries, trustees, executors,
representatives, agents, successors and assigns, (collectively, the “Releasing
Parties”) release, remise, acquit, quitclaim and forever discharge Rex Energy I,
LLC, and Rex Energy Corporation and each of their parents, subsidiaries,
officers, directors, members, shareholders, partners, associates, agents,
attorneys, consultants, representatives, successors, assigns and employees of
and from any and all rights, claims, demands, damages, liens, causes of action
and choses in action, of every kind, character, and nature whatsoever, in law or
in equity, based upon any federal or state law, statute, common law right of
action or otherwise, civil or criminal, administrative or judicial, contract,
tort (including, without limitation, fraud and negligence of any kind) or
otherwise, which the Releasing Parties ever had, or now have, whether now known
or unknown, claimed or unclaimed, asserted or unasserted, foreseen

 

28



--------------------------------------------------------------------------------

or unforeseen, suspected or unsuspected, discovered or undiscovered, accrued or
unaccrued, anticipated or unanticipated, contingent or fixed, alleged or
litigated, real or imaginary, for, upon, or by reason of any matter, cause or
thing whatsoever related in any way to, based upon or arising out of, directly
or indirectly, the oil and gas leases transmitted to the class members in 2008
from the beginning of the world to the date of this Agreement; provided,
however, that nothing in this release shall release or affect in any way any of
defendants’ obligations under the Settlement Agreement or any of the rights,
duties and obligations that relate to the oil and gas leases that Rex Energy
offers pursuant to the Settlement Agreement or which Rex Energy previously
accepted by paying the royalty or bonus amounts to such class members with
respect to other parcels of real estate. The class members shall be forever
barred from instituting, maintaining or prosecuting against any of the released
parties any of the above released claims.

9. Class Counsel and Defendants are directed to take all action necessary to
fulfill the terms of the Settlement Agreement.

10. The award of counsel fees, costs, expenses and an incentive award to the
representative plaintiffs will be set forth in a separate order, and the court
retains jurisdiction over such matters.

11. This action is hereby discontinued with prejudice as to any and all claims,
of any kind and nature, that were alleged in the Complaint. The discontinuance
is without costs to any party, except as may be specified in the Settlement
Agreement. Such discontinuance shall not affect the validity and enforceability
of the Settlement Agreement. The Prothonotary shall mark the docket in this case
accordingly.

12. Without affecting the finality of this Final Order and Judgment in any

 

29



--------------------------------------------------------------------------------

way, this Court retains jurisdiction over (a) the implementation and enforcement
of the Settlement Agreement; any other action necessary to enforce, construe,
conclude and implement the Settlement Agreement; (c) any remaining issues
related to the award of counsel fees, costs, expenses and an incentive award to
the representative plaintiffs.

 

BY THE COURT:  

 

  , J. Gary P. Caruso  

 

30



--------------------------------------------------------------------------------

EXHIBIT C

OIL AND GAS LEASE

PAID UP

This lease (the “Lease”) made this              day of             , 2011 by and
between             , hereinafter called “Lessor” and Rex Energy I, LLC, a
Delaware limited liability company, with its principal address at 476 Rolling
Ridge Drive, Suite 300, State College, PA 16801, hereinafter called “Lessee”.

WITNESSETH, That for and in consideration of the premises, and all of the mutual
covenants and agreements hereinafter set forth, the Lessor and Lessee agree as
follows:

1. LEASING CLAUSE: That the Lessor, for and in consideration of Ten Dollars
($10.00) and other valuable consideration in hand paid by the Lessee, the
receipt of which is hereby acknowledged, and the covenants and agreements
hereinafter contained, does hereby lease and let exclusively unto the Lessee,
its successors and assigns, all the oil, gas and coalbed methane and other
mineral (not including coal or hard minerals) produced in conjunction therewith,
including but not limited to mined out or gob areas of such coal formations or
seams (hereinafter collectively called “coal seam gas,” “coalbed methane gas,”
“coalbed gas,” “gob gas,” “coal mine methane,” “methane,” “methane gas,”
“occluded gas,” and other naturally occurring gases contained in or associated
with any coal seam and gas originating or produced from any coal formations,
seams or other strata or formations) and their constituents, whether hydrocarbon
or non-hydrocarbon, underlying the land herein described and leased (such lands
hereinafter called the “Leased Premises”), together with such exclusive rights
as may be necessary or convenient for Lessee, at its discretion, to explore for
by geophysical, or other methods, develop, produce, measure, and market
production from the Leased Premise, and from other lands, using methods and
techniques which are not restricted to current technology, including the right
to conduct geophysical and other exploration tests; to drill (vertically,
horizontally, and/or directionally), maintain, operate, treat, vent, dewater,
cease to operate, plug, abandon, and remove wells; to stimulate or fracture all
coal formations, seams or other strata or formations; to use or install,
maintain and replace roads, electric power and telephone facilities, and to
construct, install, maintain and replace pipelines and appurtenant facilities,
including data acquisition, compression, treating, separation and
collection/storage facilities for use in the exploration, production,
transportation and marketing of products from the Leased Premises and from
neighboring lands across the Leased Premises, and such rights shall survive the
term of this agreement for so long thereafter as operations are continued on the
Leased Premises or such other lands, to use oil, gas, and non-domestic water
sources free of cost, to store gas of any kind underground, regardless of the
source thereof, including the injection of gas therein and removing same
therefrom, to protect stored gas, to operate, maintain, repair, store, and
remove material and equipment. For the purposes of this lease the term “gas”
includes “coalbed methane.”

2. DESCRIPTION: The Leased Premises is located, all or part, in the County of
Westmoreland, in the Commonwealth of Pennsylvania, in the Township of
            and described as follows:

Tax Parcel             

On the North by lands of                     

On the East by lands of                     

On the South by lands of                     

On the West by lands of                     

Including lands acquired by instrument from                     dated
                    and recorded in Deed Book Volume             , Page     ,
Westmoreland County Recorder’s Office, and described for the purposes of this
Lease as containing             acres, whether actually more or less, and
including all contiguous or appurtenant lands owned by Lessor or hereinafter
acquired. Lessor and Lessee agree that it is their intention that any
discrepancy in the Leased Premises descriptions, by Tax Parcel, reference to
prior instrument or acreage be resolved in favor of the largest grant that
Lessor has the power to make as to the lands described in any combination of
such descriptions. This Lease also covers and includes, in addition to that
above described, all land if any, contiguous or adjacent to or adjoining the
land above described and (a) owned or claimed by Lessor, by limitation,
prescription, possession, reversions or unrecorded instrument or (b) as to which
Lessor has a preference right of acquisition. Lessor agrees to execute any
supplemental instrument requested by Lessee for a more complete or accurate
description of said land.

3. LEASE TERM: This Lease shall remain in force for a Primary Term of five
(5) years from             (the “Effective Date”), and for as long thereafter as
(i) operations are conducted on the Leased Premises in search of production of
oil, gas,(ii) a well capable of production is located on the Leased Premises or
on lands unitized or combined with the Leased Premises, (iii) extended by other
provisions herein,(iv) the Leased Premises or lands unitized or combined with
the Leased Premises are used for the underground storage of gas or for the
protection of stored gas. Whenever used in this Lease the term “operations”
shall include, but not be limited to any of the following activities: production
of oil, gas or other minerals, preparing a location for drilling, drilling,
testing, stimulating, fracturing, completing, venting, reworking, recompleting,
deepening, dewatering, plugging back or repairing of a well in search for or in
an endeavor to obtain production of oil and gas, whether or not in paying
quantities, and as may be further described in Section (5)(I)1). If, after the
primary term, the last producing well on the Leased Premises or on lands
unitized or combined with the Leased Premises is plugged and abandoned, the
Leased Premises will remain under lease for an additional period of one year
from the date of plugging and abandonment.

4. EXTENSION OF TERM: Lessee may extend the primary term for one additional
period equal to the primary term by paying to Lessor, at any time within the
primary term, proportionate to Lessor’s percentage of ownership, an Extension
Payment equal in amount to the original per net acre consideration amount
tendered, or by drilling a well on the Leased Premises or on lands unitized or
combined with the Leased Premises which is not capable of production in paying
quantities.

5. PAYMENT TO LESSOR: Upon Lessee’s final acceptance, evidenced by Lessee’s
execution hereof, Lessee covenants to pay Lessor, proportionate to Lessor’s
percentage of ownership, as follows:

(A) THIS IS A PAID UP LEASE: In consideration of the payment made by Lessee to
Lessor, Lessor agrees that Lessee shall not be obligated, except as otherwise
provided herein, to commence or continue any operations during the Primary Term.
Lessee may at any time or times during or after the Primary Term surrender this
Lease as to all or any portion of the Leased Premises and as to any strata or
stratum by delivering to Lessor or by filing for record a release or releases,
and be relieved of all obligation thereafter accruing as to the acreage
surrendered.

(B) ROYALTY PAYMENT: For all Oil and Gas Substances that are produced and sold
from the Leased Premises, Lessor shall receive as its royalty fifteen percent
(15%) of the sales proceeds actually received by Lessee from the sale of such
production, [**REDACTED**] For royalty calculation purposes, Lessee shall never
be required to adjust the sales proceeds to account for the purchaser’s costs or
charges downstream from the point of sale. [**CONFIDENTIAL TREATMENT REQUESTED
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]



--------------------------------------------------------------------------------

It is agreed that the total Royalty that will be paid by Lessee shall be fifteen
percent (15%) and that any Royalty conveyance or reservation in Lessor’s chain
of title shall be subtracted from the fifteen percent (15%) royalty provided
herein. Lessee may withhold Royalty payment until such time as the total
withheld exceeds Fifty Dollars ($50.00).

(C) SHUT-IN: If, after the expiration of the Primary Term, there is a well
capable of producing in paying quantities or awaiting fracture stimulation, or
there is a well whereby the production of oil, gas, or their constituents is
interrupted or delayed and not marketed for any reason for a period of
[**REDACTED**], and there is no other producing well on the Leased Premises or
on lands unitized or combined with the Leased Premises, Lessee may thereafter,
as Royalty for constructive production, pay a Shut-In Royalty of [**REDACTED**]
per net mineral acre annually, proportionately reduced to Lessor’s percentage of
ownership in the Leased premises until such time as production is established or
re-established and said payment shall maintain the Lease in full force and
effect to the same extent as actual production for the period covered by such
payment. During Shut-In, Lessee shall have the right to conduct operations,
including re-working, stimulating, or deepening any well or drilling a new well
on the Leased Premises or on lands unitized or combined with the Leased Premises
in an effort to establish or re-establish production, whether from an original
producing formation or from a different formation. In the event that the
production from the only producing well on the Leased Premises or on lands
unitized or combined with the Leased Premises is interrupted or delayed for a
period of [**REDACTED**], this Lease shall remain in full force and effect
without payment of Royalty or Shut-In Royalty. Production as used in this
Section (C) shall include any horizontal well pending fracture stimulation.
[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934**]

(D) DAMAGES: Lessee shall remove unnecessary equipment and materials and reseed
and mulch the drill site area at the completion of activities, and Lessee agrees
to repair any damaged improvements to the land and pay for the loss of crops or
marketable timber.

(E) MANNER OF PAYMENT: Lessee shall make or tender all payments due hereunder by
check, payable to Lessor, at Lessor’s last known address, and Lessee may
withhold any payment, without interest, pending notification by Lessor of a
change in address.

(F) CHANGES IN LAND OWNERSHIP: Lessee shall not be bound by any change in the
ownership of the Leased Premises until furnished with such documentation as
Lessee may reasonably require. Pending the receipt of documentation, Lessee may
elect either to continue to make or withhold payments as if such a change had
not occurred.

(G) TITLE: If Lessee has evidence that Lessor does not have title to all or any
part of the Leased Premises, Lessee may immediately withhold payments, without
interest, that would be otherwise due and payable hereunder to Lessor until the
adverse claim is fully resolved.

(H) LIENS: Lessee may at its option pay and discharge any past due taxes,
mortgages, judgments, or other liens and encumbrances on or against any land or
interest included in the Leased Premises; and Lessee shall be entitled to
recover from the debtor, with legal interest and cost, by deduction from any
future payments to Lessor or by any other lawful means.

(I) LIMITATION OF FORFEITURE: This Lease shall never be subject to civil action
or other proceeding to enforce a claim of forfeiture due to Lessee’s alleged
failure to perform as specified herein, unless Lessee has received written
notice of Lessor’s demand and thereafter fails or refuses to satisfy Lessor’s
demand within sixty (60) days from receipt of the notice or such longer time as
may be reasonably necessary under the circumstances to satisfy Lessor’s demand.

If, at any time within the Primary Term of this Lease or any continuation
thereof, Lessor receives any bona fide offer, acceptable to Lessor, to grant an
additional lease (“Top Lease”) covering all or part of the Lease Premises,
Lessee shall have the continuing option, by meeting any such offer, to acquire
such Top Lease. Any offer must be in writing and must set forth the proposed
Lessee’s name, bonus consideration and royalty consideration to be paid for such
lease, and include a copy of the lease form to be utilized reflecting all
pertinent and relevant terms and conditions of the Top Lease. Lessee shall then
have fifteen (15) days after receipt from Lessor of a complete copy of any such
offer to advise Lessor in writing of its election to enter into an oil and gas
lease with Lessor on equivalent terms and conditions. If Lessee fails to notify
Lessor within the aforesaid fifteen (15) day period of its election to meet any
such bona fide offer, Lessor shall have the right to accept said offer. Any Top
Lease granted by Lessor in violation of this provision shall be null and void.

6. UNITIZATION: Lessor grants Lessee, in Lessee’s sole discretion, the right to
pool, unitize, or combine all or part of the Leased Premises and any formation
or formations therein with other lands, whether contiguous or not contiguous,
leased, or un-leased, whether owned by Lessee or by others, at a time before or
after drilling to create drilling or production units for vertical, horizontal
and/or directional wells either by contract right or pursuant to governmental
authorization. Lessee is granted the right to change the size, shape and
conditions of operations or payment of any unit created, before and/or after
production is established for such unit. Lessor agrees to accept and receive out
of the production or the revenue realized from production of such unit, such
proportional share of the Royalty from each unit well as the number of Leased
Premises acres included in the unit bears to the total number of acres in the
unit. In all other respects, operations related to, production from, or payment
for Royalty or Shut-In Royalty for a well on such a unit shall have the same
effect upon the terms of this Lease as if the well were located on the Leased
Premises.

7. FACILITIES: Lessee shall not drill a well within two hundred (200) feet of
any structure located on the Leased Premises without Lessor’s written consent.
Lessor shall not erect any building or structure, or plant any trees within two
hundred (200) feet of a well or within twenty-five (25) feet of a pipeline
without Lessee’s prior written consent. Lessor shall not improve, modify,
degrade or restrict roads and facilities built by Lessee without Lessee’s prior
written consent.

8. CONVERSION TO STORAGE: Lessee is hereby granted the right to convert the
Leased Premises to gas storage. At the time of conversion, Lessee shall pay
Lessor [**REDACTED**]. After the Leased Premises is converted to gas storage,
Lessor shall be paid [**REDACTED**].

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934**]

9. TITLE AND INTEREST: Lessor hereby warrants generally and agrees to defend
title to the Leased Premises and covenants that Lessee shall have quiet
enjoyment hereunder and shall have benefit of the doctrine of after acquired
title. Should any person having title to the Leased Premises fail to execute
this Lease, this Lease shall nevertheless be binding upon all persons who do
execute it as Lessor. Lessor hereby warrants that Lessor is not currently
receiving any bonus, rental, production royalty as a result of any prior oil and
gas lease covering any or all of the Leased Premises, and that there are no
commercially producing wells currently existing on the Leased Premises, or upon
other lands with the boundaries of a drilling or production unit utilizing all
or a part of the Leased Premises.     Initials             Initials             

10. FORCE MAJEURE

(A) Should Lessee be prevented from complying with any express or implied
covenant of this Lease, from conducting operations thereon, or from producing
oil or gas therefrom by reason of scarcity of or inability to obtain or to use
equipment or material, or by operation of force majeure, any Federal or State
law, or any order, rule or regulation of governmental authority, then while so
prevented, Lessee’s obligation to comply with such covenant shall be suspended
and Lessee shall not be liable for damages for failure to comply therewith; and
this Lease shall be extended while and so long as Lessee is prevented by any
such cause from conducting operations on or from producing oil or gas from said
Lease Premises; and the time while Lessee is so prevented shall not be counted
against Lessee, anything in this Lease to the contrary notwithstanding.

(B) The specification of causes of force majeure herein enumerated shall not
exclude other causes from consideration in determining whether Lessee has used
reasonable diligence wherever required in fulfilling any obligations or
conditions of this Lease, express or implied, and any delay of not more than six
(6) months after termination of force majeure shall be deemed justified.

(C) All terms and conditions of this Lease, whether express or implied, shall be
subject to all Federal and State Laws, Executive Orders, Rules, or Regulations;
and this Lease shall not be terminated, in whole or in part, nor Lessee held
liable in damages for failure to comply with the terms of this Lease, if
compliance is prevented or delayed by, or if such failure is the result of, any
such Law, Order, Rule or Regulation.



--------------------------------------------------------------------------------

11. IMPLIED COVENANTS DISCLAIMED/WAIVED: There is no covenant to develop the
Leased Premises within a certain time frame, and there shall be no leasehold
forfeiture or liability for implied covenants to produce, develop, market or
protect against drainage. Provisions herein constitute full compensation for
privileges herein granted, and the only covenants between Lessee and Lessor are
those expressly set forth in the Lease.

12. PROPORTIONATE REDUCTION: If the Lessor owns a less interest in the Leased
Premises than the entire and undivided fee simple therein, then the Royalties
and other payments herein provided for shall be paid to the Lessor only in the
proportion which such interest bears to the whole and undivided fee. If the
Leased Premises is owned by two or more parties, or the ownership of any
interest therein should hereafter be transferred by sale, devise or operation of
law, the Leased Premises, nevertheless, may be held, developed and operated as
an entirety, and the Royalties and other payments herein provided for shall be
divided among and paid to such several owners in the proportion that the acreage
owned by each such owner bears to the entire Leased Premises.

13. ARBITRATION; LAW: In the event of a disagreement between Lessor and Lessee
concerning this Lease, performance hereunder, or damages caused by Lessee’s
operations, settlement shall be determined by a panel of three disinterested
arbitrators. The arbitration process shall be initiated by one party sending
written notice of arbitration to the other party. Within ten (10) days after
receipt of an arbitration notice, Lessor and Lessee shall appoint and be
responsible to pay the fee of one arbitrator each, and the two so appointed
shall appoint the third, whose fee shall be borne equally by Lessor and Lessee.
The arbitrators shall determine the procedure to be used for arbitration and
shall render their decision within thirty (30) days after appointment of the
third arbitrator. The award of the arbitrators shall be final. If either party
fails to timely appoint its arbitrator or if the two arbitrators appointed fail
to appoint a third arbitrator within ten (10) days after their appointment, then
either party may make application to any court having jurisdiction over the
Leased Premises for the appointment of the last arbitrator. This Lease shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania, without regard to conflicts of law principles that
might refer the interpretation hereof to the laws of another state.

14. SURRENDER: Lessee may surrender and cancel this Lease as to all or any part
of the Leased Premises by recording a Surrender of Lease and if partially
surrendered, any payments by Lessee provided for in this Lease shall be reduced
in proportion to the acreage surrendered if applicable.

15. SEVERANCE: If any provision of this Lease is prohibited by law or judged by
a court to be unlawful, void or unenforceable, or by reason of inclusion in this
Lease cause the Lease to be rendered invalid or unenforceable, then such
provision shall, to the extent required in order to cause the Lease to be valid
and enforceable, be severed from this Lease and rendered ineffective as far as
possible without modifying the remaining provisions of this Lease, and shall not
in any way affect any other circumstances of or the validity or enforcement of
this Lease.

16. SUCCESSORS: All rights, duties, and liabilities herein benefit and bind
Lessor and Lessee and their heirs, successors, and assigns.

17. ENTIRE CONTRACT: The entire agreement between Lessor and Lessee is embodied
herein. No express or implied oral warranties, covenants, representations,
duties or promises have been made or relied upon by either party as an
inducement to or modification of this Lease, and the parties expressly disclaim
any such express or implied warranties, covenants, representations, duties or
promises.

18. CURATIVE DOCUMENTS: In the event any of the Leased Premises to this Lease
are determined to be inaccurately described or in the event it is determined
Lessor’s ownership of said Leased Premises is owned in another capacity, other
than described on this Lease, Lessor hereby covenants and agrees with Lessee to
execute and deliver such other documents necessary to amend and ratify this
Lease or take such further actions as Lessee may reasonably request, to carry
out the intent of, and give effect to this Lease.

19. EXECUTION REQUIRED; INDEPENDENT CONTRACTOR STATUS. This Lease shall be
effective only upon the due execution of this Lease by both Lessor and Lessee.
LESSOR ACKNOWLEDGES AND AGREES THAT LESSOR HAS BEEN INFORMED THAT ANY PERSON(S)
NEGOTIATING THE TERMS AND CONDITIONS OF THIS LEASE ON BEHALF OF LESSEE IS AN
INDEPENDENT CONTRACTOR OF LESSEE AND NOT ITS AGENT OR EMPLOYEE, THAT SUCH
PERSON(S) HAVE NO AUTHORITY TO BIND LESSEE TO THE LEASE, ANY OFFER FOR A LEASE
OR OTHERWISE, AND THAT THIS LEASE SHALL NOT BE BINDING UPON LESSEE UNTIL THIS
LEASE IS ACCEPTED BY LESSEE AS EVIDENCED BY THE DUE EXECUTION OF THIS LEASE BY
AN OFFICER OR OTHER AUTHORIZED PERSON OF LESSEE. This Lease may be executed by
Lessor and Lessee in any number of counterparts, each of which shall be deemed
an original instrument, but all of which together shall constitute but one and
the same instrument. Any party may execute this Lease by facsimile signature and
the other party will be entitled to rely on such facsimile signature as evidence
that this Lease has been duly executed by such party. Any party executing this
Lease by facsimile signature will promptly forward to the other party an
original signature pager. This Lease may not be subsequently amended except by
an instrument in writing signed by Lessor and Lessee.

20. ADDENDUM. See Exhibit “A” Addendum to Oil and Gas Lease, attached hereto and
made a part hereof for additional terms and provisions.

NOTWITHSTANDING ANYTHING PRIOR TO THE CONTRARY THIS LEASE IS PAID UP FOR THE
PRIMARY TERM STATED HEREIN.

IN WITNESS WHEREOF, this Lease is entered into this the day and year first above
written.

 

LESSOR:

 

LESSEE: REX ENERGY I, LLC

 

By: F. SCOTT HODGES Title: Vice-President, Land

 



--------------------------------------------------------------------------------

LESSOR

ACKNOWLEDGMENTS

 

COMMONWEALTH OF PENNSYLVANIA      §                        §      

COUNTY OF

     §                  

On this the             day of            , 2011, before me,
                    , the undersigned officer, personally appeared
                    , known to me (or satisfactorily proven) to be the person
whose name is subscribed to the within instrument, and acknowledged that he
executed the same for the purposes therein contained.

In witness thereof, I hereunto set my hand and official seal.

 

My Commission Expires on:                    

  

 

   Notary Public In and For                                 County,   
COMMONWEALTH OF PENNSYLVANIA    Acting in                                
County,    COMMONWEALTH OF PENNSYLVANIA

LESSEE

 

COMMONWEALTH OF PENNSYLVANIA      §                        §      

COUNTY OF CENTRE

     §                  

On this             day of             , 2011, before me,                     ,
the undersigned officer, personally appeared F. Scott Hodges, who acknowledged
himself to be the Vice President, Land of Rex Energy I, LLC, a Delaware limited
liability company, and that he, as such officer, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the limited liability company by himself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

My Commission Expires on:

  

 

   Notary Public In and For                                 County,   
COMMONWEALTH OF PENNSYLVANIA    Acting in                                
County,    COMMONWEALTH OF PENNSYLVANIA

 



--------------------------------------------------------------------------------

EXHIBIT “A”

This Exhibit “A” is attached to and made a part of that certain Oil and Gas
Lease dated                     , 2011, by and between             , as Lessor
and Rex Energy I, LLC, a Delaware limited liability company, as Lessee

21. ADDENDUM CONTROLS. In the event of a conflict between any of the terms and
provisions contained in this Addendum Exhibit “A” and the other terms and
provisions contained in the herein Lease Agreement, the terms and provisions
contained in the herein Addendum entitled Exhibit “A” shall be controlling. If
any clause or provision of this Lease or Addendum Exhibit “A” is declared by a
court of competent jurisdiction to be invalid or unenforceable under the current
laws, the remainder of this Lease shall not be affected thereby, and this Lease
shall be modified so that in place of each such clause or provision of this
Lease there will be added as a part of this Lease a legal, valid and enforceable
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible.

22. EXCLUSION OF MINERALS AND COALBED GASES. This Lease shall not include any
rights not specifically set forth in this Oil and Gas Lease. This Lease shall
cover only gas, oil and related constituents and hydrocarbons that may be
produced through the well bore; and all other minerals, including but not
limited to lignite, coal uranium, sulfur, gravel, copper and metallic ores are
not included in this Lease. Notwithstanding paragraph 1 of this Lease, this
Lease excludes the right to drill for, produce or remove coal seam gas,
including coalbed methane gas, coalbed gas, gob gas, coal mine methane, methane,
methane gas, occluded gas and other naturally occurring gases contained in or
associated with any coal seam and gas originating or produced from any coal
formations or seams.

23. EXCLUSION OF OTHER PROPERTIES OF LESSORS, INCLUDING ANY RIGHTS OF LESSOR,
CONTIGUOUS, NON-CONTIGUOUS AND AFTER-ACQUIRED PROPERTIES. This Lease relates to
and shall be limited to the property specifically described in paragraph 2
containing the acreage there shown, more or less. Specifically, nothing in this
Lease or Addendum shall be construed to provide to Lessee any oil and gas rights
or other rights of any kind with respect to any other property interests of
Lessor, including rights in contiguous or non-contiguous properties or rights in
after-acquired properties.

24. [**REDACTED**]

25. BONUS PAYMENT. Lessee shall make a bonus payment to Lessor in an amount
equal to Two Thousand Five Hundred Dollars ($2,500.00) per net acre. Such
payment shall be made within 90 calendar days of the execution of this Lease by
Lessee.

26. [**REDACTED**]

27. [**REDACTED**]

28. [**REDACTED**]

29. [**REDACTED**]

30. [**REDACTED**]

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934**]



--------------------------------------------------------------------------------

31. [**REDACTED**]

32. [**REDACTED**]

33. [**REDACTED**]

34. [**REDACTED**]

35. [**REDACTED**]

36. [**REDACTED**]

37. [**REDACTED**]

38. [**REDACTED**]

39. [**REDACTED**]

40. [**REDACTED**]

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934**]



--------------------------------------------------------------------------------

41. [**REDACTED**]

42. [**REDACTED**]

43. [**REDACTED**]

44. [**REDACTED**]

45. [**REDACTED**]

46. [**REDACTED**]

47. [**REDACTED**]

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934**]

48. MISCELLANEOUS PROVISIONS. In the event an individual landowner and Rex agree
to any additional provisions, those provisions must be in writing, and added
below prior to execution by the parties.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LESSOR:

 

LESSEE: REX ENERGY I, LLC

 

By: F. SCOTT HODGES Title: Vice-President, Land



--------------------------------------------------------------------------------

Exhibit D

Defective Title

and

Rejection and Appeal Process for Leases Rejected Due to Defective Title

 

1. Defective Title: For purposes of the Agreement, Defective Title is defined as
status of title, liens or encumbrances, other matters of record, or property
status, as determined by Rex in its preliminary review, which suggests that
Lessor does not have title to all or any part of the Lease Premises with all
property rights necessary and appropriate for Rex to undertake the operations
described in the Lease without unreasonable risk of claim by any third party
(“Defective Title”). For the purposes of this Agreement, Rex will not reject
leases for effective Title if the sole reason for rejection would be a mortgage
on a property of less than $500,000. The determination of Defective Title
hereunder shall have no legal effect on the rights and obligations of the
Parties set forth in the Lease, including without limitation, the Warrant of
Title and Interest, Proportionate Reduction, and Curative Documents requirements
contained therein.

 

2. Rejection of Lease due to Defective Title: If Rex determines it intends to
reject a proposed Lease due to a suggestion of Defective Title, Rex will notify
the class member in writing (with a copy to class counsel via email) of its
intent to reject the proposed Lease and in such notice will specify the title
defect(s), together with a proposed cure for such title defects(s)(“Notice of
Defective Title”). Unless the title defect(s) identified in the Notice of
Defective Title is/are cured as provided herein, the proposal to lease with
respect to such landowner shall be deemed terminated and Rex shall have no
further obligation to lease such landowner’s property.

 

3. Right to Cure: If the title defect(s) identified in the Notice of Defective
Title is/are capable of cure and such cure can be completed within a reasonable
period of time following receipt of the Notice of Defective Title (“Title
Clearing Period”), the class member (with the assistance of Class Counsel if
desired), may elect to attempt cure of the Defective Title provided within ten
(10) days of receipt of the Notice of Defective Title the class member gives Rex
written notice of the intent to cure the Defective Title (“Notice of Intent to
Cure”).

 

4.

Tender of Cure and Cure Rejection: If Class member tenders Cure in accordance
with the requirements set forth in the Notice of Defective Title (“Tender of
Cure”) or otherwise, Rex shall have a period of ten (10) days from receipt of
Tender of Cure to accept or reject the Tender of Cure (“Cure Rejection”). If Rex
gives notice of Cure Rejection, Rex and class member and counsel for the class
member will to confer within 5 days of Cure Rejection to discuss the potential
of a mutually satisfactory resolution. If the conference fails to result in a
resolution of



--------------------------------------------------------------------------------

  the Cure Rejection, Rex shall have no obligation under this Settlement
Agreement to lease such landowner’s property and the landowner(s) shall be
deemed to have opted-out of the class action.

 

5. Failure to Cure: If class member declines to cure the Defective Title as set
forth in the Notice of Defective Title, or if the Defective Title cannot be
cured within the Title Clearing Period, Rex shall have no obligation to lease
such landowner’s property.

 

6. Savings/No-Waiver Clause: Notwithstanding anything contained in the Agreement
or this Exhibit D, Lessor(s) acknowledges and affirms that the determination of
Defective Title, Notice of Defective Title, and Cure of Defective Title
hereunder shall have no legal effect on the rights and obligation of the Parties
set forth in the Lease, including without limitation, the Warrant of Title and
Interest, Proportionate Reduction, and Curative Document requirements contained
therein, it being specifically understood that Rex is not conducting a complete
examination of title in connection with the execution of this Agreement and any
Lease proposed hereby. Lessor(s) understand and appreciate that a complete
examination of title may reveal defects in title not discovered upon preliminary
review. In such event, the terms of the Lease apply. Rex does not waive any
right under its Lease by giving Notice of Defective Title or accepting a Tender
of Cure as set forth in this Exhibit D.



--------------------------------------------------------------------------------

EXHIBIT E

PLAN OF DISTRIBUTION

1. Definitions. All capitalized terms in this Plan of Distribution (“Plan”)
shall have the same meaning as used in the Settlement Agreement (the
“Agreement”) to which this Plan is an Exhibit.

2. This Plan addresses the distribution of the Administrative Fund and the Cash
Settlement Fund to be paid by Defendants under the Agreement. This Plan does not
relate to the pre-paid rental or bonus payments under the oil and gas Leases
being offered to Class Members pursuant to Section 11 of the Agreement, or any
other payments that may become due under such leases, which will be made
separately and directly by Rex Energy.

3. The Settlement Administrators are Richard A. Finberg and David A. Borkovic.

4. Disbursements from the Cash Settlement Fund and Administrative Fund shall be
made only in accordance with this Plan, Orders of Court granting Final Approval
of the Settlement and awarding attorneys’ fees, costs and expenses, and any
other Orders of Court governing the distribution under the Court’s retained
jurisdiction over administration of the settlement. Such disbursements will be
made by either of the Settlement Administrators. If both Settlement
Administrators are unable or unwilling to perform such services, the Court may
on appropriate motion of any interested person appoint other appropriate persons
or entities to administer the settlement.

5. The Administrative Fund. The term “Administrative Fund” shall refer to the
sum of $30,000 to be paid by Defendants within 10 business days after the Court
enters the Preliminary Approval Order. Defendants shall pay such amount into the
IOLTA account of Richard A. Finberg, for further distribution in accordance with
this Plan.



--------------------------------------------------------------------------------

6. The term “Cash Settlement Fund” shall mean the sum of $2,500,000, to be paid
by Defendants at the time set forth in Section 17 of the Agreement. Rex Energy
I, LLC and/or Rex Energy Corporation shall wire transfer such amount into a
Special Escrow Account at PNC Bank, Pittsburgh, PA, which account will bear the
title “Rex Energy Class Settlement Fund” or similar name. Such Fund shall be a
Qualified Settlement Fund within the meaning of the Treasury Reg. §§ 1.468 B-1
through 1.468 B-2, and shall bear its own federal tax identification number
(E.I.N.), as obtained by the Settlement Administrators. It is currently
anticipated that such account will be maintained as a Non-IOLTA Account within
the meaning of Pennsylvania Rules of Professional Conduct, Rule 1.15(a) (7),
unless the Court directs otherwise, in which case all interest will be paid into
the IOLTA fund as provided by law. The Settlement Administrators may in their
discretion, but shall not be obligated, to place portions of the Settlement Fund
into related sub-accounts or Certificates of Deposit also maintained at PNC
Bank, it being desirable that liquidity be maintained to permit distribution of
funds at the earliest permissible and practical time. Defendants, if requested,
shall cooperate with the Settlement Administrators for purposes of establishing
the settlement fund as a Qualified Settlement Fund.

Distribution of the Administrative Fund

7. The Administrative Fund shall be used to pay the following costs or expenses
associated with administering the Settlement Fund:

 

  a) All costs of printing, mailing, publishing or otherwise serving notices to
Class Members, including the initial Notice of Proposed Class Action Settlement
and any other communications respecting the Settlement;

 

  b) The costs of printing, preparing and mailing checks to Class Members,
including bank fees and check charges and amounts deposited into the Special
Escrow Account to establish such account and/or provide for the payment of such
fees and charges;

 

41



--------------------------------------------------------------------------------

  c) The costs of providing IRS Forms 1099 to Class Members, filing all required
tax returns with respect to the settlement, complying with any other reporting
obligations, and paying any taxes or fees relating to the Settlement Fund;

 

  d) The costs of searching for Class Members with respect to notices of
settlement or undeliverable or uncashed settlement checks;

 

  e) Reasonable and necessary compensation to persons performing the activities
described above;1 and

 

  f) Fees of certified public accountants for providing tax advice and preparing
Forms 1099 and tax returns, making or verifying calculations of individual Class
Member settlement shares, or performing or assisting with any other services
listed in this Paragraph 7.

8. Any shortfall in funds necessary to pay any administrative expense in
Paragraph 7(a)-(f) may be paid from any unused portion of the Cost and Expense
Account described below. Any unused funds remaining in the Administrative Fund
after payment of all items in Paragraph 7 shall be paid into the Class Release
Fund described below, except that, to avoid undue delay in distributing the
Class Release Fund, the Settlement Administrators may in their discretion
reserve a portion of the Administrative Fund for anticipated costs and
contingencies. Any unused reserve shall become part of the Residue.

 

1  The Administrators may in their discretion utilize the services of Michael P.
Malakoff, P.C. (the successor to Mr. Finberg’s former firms, Malakoff & Brady,
P.C. and Malakoff Doyle & Finberg, P.C.), or certain of its present or former
employees, to perform or assist in some or all of the above administrative
tasks, compensating them at their existing paralegal rates.

 

42



--------------------------------------------------------------------------------

Distribution of the Cash Settlement Fund

9. The Cash Settlement Fund shall be divided into the following sub-accounts.
These sub-accounts are for accounting and distribution purposes only, and
amounts in such sub-accounts will not be segregated into separate bank accounts
prior to distribution. The sub-accounts and anticipated distributions from each
are as follows:

 

  a) Cost and Expense Account. An amount of $25,000, from which all of
Plaintiffs’ necessary and reasonable costs and expenses of litigation in the
Action will be paid, as allowed by the Court. Such costs and expenses may
include, without limitation, filing fees, service costs, copying costs,
transcript costs, expert expenses including title searches and analysis,
telephone costs, travel costs, mailing costs, messenger and overnight delivery
costs, and all other direct expenditures made in connection with the Action, but
excluding general office overhead. Such costs will generally exclude
administrative costs covered by the Administrative Fund, except that any unused
portion of the Cost and Expense Account may be used to fund any shortfall or
anticipated shortfall in the Administrative Fund as provided in Paragraph 8. The
costs and expenses will be paid to the respective attorneys who paid or incurred
them as soon as practical after receipt of the Cash Settlement Fund. Any unused
funds in the Cost and Expense Account shall be credited to the Class Release
Fund, if practical to do so prior to the allocation and distribution of that
Fund, or otherwise, shall become a part of the Residue. If permitted by law, any
interest earned on the Settlement Funds (if not maintained as an IOLTA account),
shall be deemed to be a part of the $25,000 Cost and Expense Fund.

 

  b) Attorneys Fee Account. The Attorneys Fee Account will be used to pay the
reasonable attorneys fees of class counsel as allowed by the Court for services
rendered for the Class in the Action. Such fees will be divided among class
counsel in such manner as they agree. Any incentive awards requested on behalf
of the class representatives and allowed by the Court will also be paid from
this account. In no event will the total amount in the Attorney Fee Account
exceed $1,850,000. The amounts awarded by the Court to class counsel and the
representative plaintiffs will be paid as soon as practical after receipt of the
Cash Settlement Fund. Any unused portion of the Attorneys Fee Account shall be
credited to the Class Release Fund.

 

  c)

Class Release Fund. The Class Release Fund will consist of not less than
$625,000, together with any unused amounts, if any, from the Administrative
Fund, Cost and Expense Account, and Attorneys Fee Account, except insofar as
portions of the Administrative Fund and Cost and Expense Fund may revert to the
Residue as provided above. The Class Release Fund will be used to compensate
Class Members under the allocation formula set forth in Paragraph 10 below. Such
distribution shall be made as soon as practical after the later of (i) the date
after which all Class Members who have not accepted leases are deemed to have
rejected them, as provided in Paragraph 14 of the Agreement, and (ii) the date
on which the Court’s award of Plaintiff’s attorneys fees, expenses and incentive
awards becomes final. Any portion of the Class Release Fund that cannot for any
reason be distributed to the appropriate Class Members (e.g., because the Class

 

43



--------------------------------------------------------------------------------

  Member cannot be located, or because the Settlement Check or any re-issued
check has not been cashed within the time period permitted under the Settlement
Agreement), shall be credited to the Residue.

 

  d) Residue. The Residue of the Cash Settlement Fund may be used to fund
payments to any late-found Class Members who would otherwise be entitled to
payment, and to pay any taxes or fees of governmental entities not otherwise
provided for. The remaining Residue shall be held 9 months after date of the
first issuance of checks to Class Members under Paragraph 9(c), to permit time
for locating Class Members, resolving any distribution disputes, re-issuance of
checks where appropriate and clearance of all checks. Thereafter, the first
$25,000 of such Residue shall be paid to the Girl Scouts Western Pennsylvania or
if such organization does not exist, to another such charitable entity as the
Court directs (together, the “Residual Beneficiary”); if any additional Residue
remains, it shall be returned to Rex Energy I, LLC; provided, however, that a
reserve for any checks outstanding for less than 6 months may be maintained,
such funds to thereafter become a part of the Residue if not cashed within such
time period. It is understood that the Settlement Administrators’ primary duty
is to cause the distribution to the Class Members, and their efforts to locate
Class Members and re-issue checks shall not be deemed a breach of any duty to
the Residual Beneficiary or Defendants.

Allocation of the Class Release Fund

10. The Class Release Fund shall be allocated in accordance with the following
formula:

 

  a) For purposes of calculating shares of the Class Release Fund, class members
shall be assigned “Units” under this Paragraph 10. Class members who are joint
owners of the same property according to their “2008 Rex Lease” (as they appear
as Exhibits 1 to 136 in the Appendices to Plaintiffs’ Motion for Class
Certification) will be counted as a single “Property Owner.” Distributions shall
be made jointly to all persons constituting a single the Property Owner absent a
Court Order or written agreement satisfactory to the Settlement Administrators,
including appropriately executed IRS Forms W-9 for each person or group or
persons receiving a distribution.

 

  b) All Units assigned to Property Owners will rounded up at the end of the
calculation to the next full Unit. For example, 143.2 Units will be counted as
144 Units.

 

44



--------------------------------------------------------------------------------

  c) The Settlement Administrators may rely conclusively upon (i) all copies of
the 2008 Rex Leases, (ii) all Memorandum of Leases or similar documents on file
with the Recorder of Deeds or other official public records, including the dates
reflected in such documents as being the effective dates of the oil and gas
lease, (iii) any other records maintained by Rex Energy and believe by the
Settlement Administrators to be reliable, and (iv) any records obtained from
Duncan Land & Energy, Inc. in discovery and believed by the Settlement
Administrators to be reliable. The Settlement Administrators may in their
discretion also consider and rely upon any other records provided to them by
Class Members or persons acting on their behalf. The Settlement Administrators
may make good faith determinations and estimates where information is
incomplete. In determining ownership rights, the Settlement Administrators may
conclusively rely upon the 2008 Rex Leases absent other valid evidence provided
to them in writing. The Settlement Administrators shall not be responsible for
any disputes among joint property owners respecting their relative entitlements
to cash distributions. Any disputes brought to the attention of the Settlement
Administrators may be resolved by the Court. Notwithstanding the foregoing, the
mechanism for resolving title disputes in Exhibit D to the Agreement shall
control.

 

  d) Each Property Owner who has prior to February 3, 2011 entered into an Oil
and Gas Lease with respect to the property which is the subject of a 2008 Rex
Lease, shall receive 1 Unit per acre per month or any part of a month, between
the stated effective date of the 2008 Rex Lease and the effective date of the
new lease. For example, a Property Owner who entered such new lease 9 months and
7 days after the stated Effective Date of their 2008 Rex Lease, for a 30-acre
property, would be assigned 300 hundred Units.

 

  e) Each Property Owner who is offered a new lease under the Settlement
(including persons re-solicited by Rex Energy in 2011 prior to entering this
Agreement) (a “2011 Offer”), and who did not previously lease with another
entity, will receive 36 Units per acre, without regard to the precise dates of
their 2008 Rex Lease and the 2011 Offer, provided such Property Owner accepts
the 2011 Offer (or any modified offer, if applicable) by the date required under
the Agreement. For example, a 40-acre property in this category would be
assigned 1440 Units (36 times 40 acres).

 

  f) Each Property Owner who receives a 2011 Offer from Rex Energy but who
declines or is deemed under the Settlement Agreement to decline Rex Energy’s
2011 Offer shall receive 24 Units per acre. The remaining 12 Units per acre will
be assigned to the Residue. In the example in (e), if the Property Owner
declines the 2011 Offer for 40 acres under the Settlement, the Property Owner
would receive 960 Units and the remaining 480 Units would be assigned to the
Residue.

 

45



--------------------------------------------------------------------------------

  g) Property Owners who do not have good title to pertinent oil and gas
interests (which is not resolved in favor of the Property Owner under the
procedures in Exhibit D to the Agreement) will receive zero (0) Units per acre
for which there is not good title. In addition, the potential 36 Units per acre
for such property will be assigned to the Residue. De minimus boundary disputes
involving 1 acre or less will not result in any reduction from the Units to
which such persons would otherwise be entitled.

 

  h) Each Property Owner’s share of the Class Release Fund shall be calculated
as the ratio that the Units assigned to such Property Owner bear to the sum of
all Units (including both Units assigned to Class Members and Units assigned to
the Residue, as stated above). The remaining portion of the Class Release Fund
not distributed to Class Members shall go into the Residue for future
distribution in accordance with Paragraph 9(d).

 

  i) Pursuant to paragraph 18(d) of the Agreement, Property Owners who the
Settlement Administrators believe have leased their oil and gas rights to others
shall be notified of such classification with the Notice of Proposed Class
Action Settlement or by separate written communication as soon as practical
thereafter. The notification shall state, in substance, that as a result of such
classification, such Class Members will not receive an offer of a new lease from
Rex Energy under the Settlement, or if such offer is made, they may not accept
it if such other lease has not expired or been surrendered. Such notification
will also state that if such persons wish to contest such classification, they
must do so within 30 days by writing to the Settlement Administrators, stating
their reasons and providing appropriate documentation.

Additional Provisions

11. Entitlement to a share of the settlement is based on the Class Member’s
status as of the date of the 2008 Rex Lease, without regard to subsequent
marriage, divorce or death.

12. Each Class Member shall be required to provide the Settlement
Administrators, in writing (including fax or electronic file) a duly completed
IRS Form W-9. The Settlement Administrators may require additional Forms W-9 if
payments are, in the discretion of the Settlement Administrators, divided among
multiple persons. The Settlement Administrators may require additional
information when they deem it appropriate to assure the accurate and safe

 

46



--------------------------------------------------------------------------------

distribution to the Class Members. Class Members shall be solely responsible for
the accuracy of all information they provide to the Settlement Administrators,
and the Settlement Administrators may rely conclusively upon such information.
Class Members shall immediately advise the Settlement Administrators of any
corrections or changes in addresses or other information affecting their share
of the Class Release Fund. Each Class Member shall be responsible for all taxes
respecting his or her share of the Settlement Fund. In the event that a Class
Member has not timely provided to the Settlement Administrators a duly completed
IRS Form W-9, the Settlement Administrators may, in their sole discretion,
withhold the funds otherwise due such person pending receipt of such Form and
may withhold taxes (and transmit such sums to IRS) where required by law.

13. Any Class Member who for any reason receives more than his or her respective
share of the Settlement Fund shall upon request by the Settlement Administrators
immediately return the excess amount. Any person who is not a Class Member who
for any reasons receives any portion of the Settlement Fund shall be required to
immediately return such amount to the Settlement Administrators.

14. Each respective Class Member’s share of the Settlement Fund, as determined
after application of the allocation formula provided in this Plan or by Court
Order, shall be the sole property of such Class Member. No other person or
entity, including other Class Members or creditors, shall have any right to
receive such payment from the Settlement Administrators, and the Settlement
Administrators shall not be required to pay any Class Member’s share to any
entity other than the Class Member. In the event that a Class Member may have
pledged or promised any litigation recovery to a creditor, it shall be the Class
Member’s responsibility to make such payment from his/her share of the
Settlement Fund. Nevertheless, in the event that a

 

47



--------------------------------------------------------------------------------

lien or other claim of any kind is asserted against a Class Member’s share of
the Settlement Fund, the Settlement Administrators may in their sole discretion
withhold such share pending a Court Order directing how such share shall be
distributed, or rely upon a written agreement of the disputing parties in a form
satisfactory to the Settlement Administrators.

15. After payment of the Cash Settlement Fund to the Settlement Administrators,
no part of the Cash Settlement Fund shall revert to Defendants under any
circumstances, except as provided herein with respect to the Residue.

16. The Settlement Administrators shall file with the Court and serve
Defendants’ counsel within ten (10) business days of making the distribution of
the Class Release Fund an affidavit of compliance with this Plan of
Distribution.

 

48